—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), entered March 28, 2001, which revoked defendant’s probation and imposed a sentence of imprisonment.
Upon her plea of guilty to the crime of driving while intoxicated, defendant was sentenced to five years’ probation. In March 2001, defendant pleaded guilty to violating the terms of her probation by repeatedly failing to report for probation meetings and by having consumed alcohol. She was sentenced to an indeterminate prison term of 1 to 3 years. Defendant appeals, challenging her sentence as unduly harsh and excessive.
In light of defendant’s demonstrated inability to abide by the conditions of probation, we are unpersuaded that the sentence imposed, which is within the permissible statutory range, was harsh and excessive (see, People v Barkley, 289 AD2d 880; People v Medinilla, 279 AD2d 891, lv denied 96 NY2d 803), nor does the record reveal any extraordinary circumstances warranting our intervention (see, People v Dolphy, 257 AD2d 681, lv denied 93 NY2d 872).
Mercure, J.P., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.